EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks and Amendment to Claims filed on 5/26/2021, claims 2, 5, 11, 14, and 20 were/remain cancelled; claims 1, 4, 6, 7, 10, 12, 13, 15-19 were amended; no new claims were added. As a result, claims 1, 3, 4, 6-10, 12-13, 15-19 are pending, of which claims 1, 10, and 19 are in independent form.
Amendment to claims 7, 15, and 20 obviates previous claim objections to claims 7, 15, and 20.
Allowable Subject Matter
Claims 1, 3, 4, 6-10, 12-13, 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1, 3, 4, 6-10, 12-13, 15-19:
Applicant’s argument on pages 8 and 9 of Remarks filed on 5/26/2021 is persuasive.
Prior arts of Record (Yanacek et al. (US 2017/0171182 A1) hereinafter Yanacek) teaches “a device management service providing a centralized credential provisioning system which can instantiate a proxy device that facilitates remote connections between various computing devices and various client devices where the device management service can manage instances of proxy devices in a resource provider environment that are associated with various computing devices and when a client device requests to access a computing device, the device management service can identify an instance of a proxy device associated with the computing device, the instance of the proxy device and the computing device being configured to securely connect using credentials exchanged through, and managed by, the device management service”.
 As to claims 1, 10, and 19, prior art of record and further search does not teach or suggest the following limitation - “continuously discovering at least one network 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497